Citation Nr: 1209596	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  00-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to July 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  Thereafter, the case was transferred to the Reno, Nevada RO (and jurisdiction of his claims file is with the Reno RO).  [It appears that he has since relocated to Alabama; his appeal is being processed by the Appeals Management Center (AMC).]  In February 2002, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In May 2002, the Board sought additional development of evidence under a regulation then in effect.  In July 2003, January 2007, and March 2008, these issues were remanded for further development.  In February 2011 and July 2011, the Board sought Veterans Health Administration (VHA) medical advisory opinions, and in April 2011 and October 2011 the Board sought clarifications of the opinions received.  

The matter of service connection for anxiety is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

A chronic low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first postservice year; and the Veteran's current low back disability is not shown to be related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  Letters in March 2004, April 2006, January 2007, April 2008, June 2009, and May 2010 (the May 2010 letter was to correct prior letters) explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the January 2007, April 2008, June 2009, and May 2010 letters informed the Veteran of disability rating and effective date criteria.  An August 2010 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).  It is not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records (including from Social Security Administration (SSA)) have been secured. He was afforded VA examinations in connection with his low back claim in February 2009, July 2005, February 2006, and May 2007.  Furthermore, the Board secured April 2011(with clarification in May 2011) and September 2011 (with clarification in November 2011) VHA medical advisory opinions in this matter.  As will be discussed in greater detail below, the medical opinion evidence is now adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and clarifications, and had opportunity to respond.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background

In various written communications and in testimony at his February 2002 videoconference hearing, the Veteran alleged that he has experienced low back and hip problems from the time he was hit and knocked to the ground by a box while unloading equipment in service.  He has testified that postservice he reinjured his back while stepping off of two small steps.  The Veteran reported that his initial postservice treatment for back complaints was in 1993.  

The Veteran's STRs show that on August 1975 enlistment examination his spine and other musculoskeletal structure were normal; there was no history back disability.  During service, he was seen for complaints of back pain in July 1977 (occurring while walking), in June 1978 (after lifting heavy garbage cans), in July 1978 (while breaking down tile), again in July 1978 (after pushing a car), and in April 1980 (after carrying a metal bed frame).  The STRs show that the Veteran's complaints of back pain continued to be noted in April and May 1980.  An April 1980 assessment notes "no evidence of significant muscle spasm or disc injury LB (low back)".  The assessments were low back pain, low back strain and muscle strain.  On April 1980 examination for ETS (expiration of term of service) the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  On separation from service in July 1980 a further examination was optional (because he had been examined within the past 90 days), he indicated that he did not desire a separation examination.  
The initial postservice notation of back complaints of record is in June 1993 when the Veteran reported having "felt something in low back" after he jumped from a step.  A December 1993 private treatment report notes that the Veteran had had problems with his back since September 1992 and that his episodes of acute lumbosacral strain had improved with chiropractic treatment and physical therapy.  A September 1994 treatment report from this provider notes that an MRI revealed severe degenerative disc disease at L4 and moderate degenerative disc disease at L5 with no loss of disc height but with significant bulge at L4 and L5.  

A February 1999 VA general medical examination report notes the Veteran's complaints of back pain in service and that he reported he was told of "disk problem in the low back" found on 1994 magnetic resonance imaging (MRI).  X-rays of the lumbosacral spine were normal.  The diagnosis was chronic recurrent low back pain, dominant mechanical type of a pain syndrome.  

A March 1999 report of VA MRI lists an impression of L5-S1 disc herniation and suspect tear of the annulus at L4-5.  

In an August 2000 statement in connection with a claim for SSA benefits, the Veteran reported that he was in an automobile accident in December 1995 and "broke my neck, fractured my hip in two places and broke my shoulder bone in to [sic] places and also injured my lower back."  

A July 2005 VA examination report notes the Veteran's history of back complaints in service and a February 1999 MRI report showing disc disease at L5-S1 and includes the opinion that "[i]t is not at least as likely as not that his current low back pain is related to an injury that occurred 30 years ago.  He was employed after that injury as a bricklayer with no change in his job duties.  His osteoarthritis is a process of aging."  

A February 2006 VA examination report notes the Veteran's history of back complaints in service as well as a 1995 low back injury when he fell down some steps at work.  This examination report concludes "there is adequate documentation to relate a portion of his disability to his military service.  It should be noted, however, that it was not until after his work-related injury that the [Veteran] required the services of an orthopedic surgeon who then ordered an MRI and found herniated lumbar discs at the L4-L5 and L5-S1 levels.  I, therefore, feel that it is more likely as not that a portion of the patient's disability of his spine is service related, but that a major portion of his disability is due to occurrences unrelated to his military service."  

A report of May 2007 VA examination (by the February 2006 examiner ) notes that the Veteran was examined again and his claims file was reviewed and "there has been no interval change in the [Veteran's] history and complaints.  His examination remains essentially the same, and my opinion as to cause or relationship of his present disability and its relationship to his tour of duty in service remains the same."  

In February 2011, the Board found that the evidence regarding a nexus between the Veteran's current low back disability and the low back complaints which he had in service was conflicting and inadequate for rating purposes and sought a VHA expert medical advisory opinion.  

A VHA opinion received in April 2011 notes the Veteran's medical history was reviewed, and notes his back complaints in service, and his history of a postservice motor vehicle accident in 1995, when he sustained multiple hip and cervical spine fractures (with left side paralysis) and injury to the low back.  The expert also noted that, while the Veteran complained of back pain during service, no medical documentation of a positive clinical sign indicating a significant diagnosis of low back pain was found.  The expert opined that:  

In addition, the Veteran's occupation as a brick layer and the involvement in a motor vehicle accident in 1995 that had caused significant injuries could be related to the degeneration of his lumbar spine.  It is very likely that the hip fractures that occurred during the accident of 1995 caused severe osteoarthritis in both hips; the lumbar spine was not fractured during this accident but the impact was severe enough to cause lumbar spine arthritis.  
With this in mind, it is my general conclusion that the low back pain during the service is not related or connected with the development of some degenerative spine conditions.  

The Board found that the April 2011 opinion was inadequate and sought clarification.  

A May 2011 clarification opinion notes that the VA examination reports of July 2005, February 2006, and May 2007 (the opinions already in the record) had been reviewed and that the July 2005 VA examination report did not demonstrate any positive findings related to the back problem, the February 2006 VA examination report showed some inconsistencies and the May 2007 VA examination report did not give any new information.  The expert opined that, "it is at least as likely as not that the low back pain disability is not [emphasis in original] related to an event or injury in service (including the findings of low back pain, low back strain and muscle strain).  This opinion supports the conclusion of 2005 and [I] disagree the opinion given in 2006 and 2007."  

In July 2011, the Board found that both the April 2011 VHA opinion and the May 2011 clarification did not adequately respond to the questions posed by the Board (they did not provide an adequate explanation of rationale and reasons for agreement or disagreement with the July 2005 opinion against the Veteran's claim and the February 2006 and May 2007 opinions supporting his claim, and the clarification was couched in terms that did not comport with the standard of proof that applies in claims for VA benefits), and requested another VHA medical expert advisory opinion from an orthopedic spine surgeon.  

In September 2011, a VA orthopedic spine surgeon noted that all the records provided had been reviewed and identified medical diagnoses (during service and long after service was completed) of back ache, muscle strain, low back pain, and lumbar muscle strain.  The expert noted that there are "multiple confounding factors" as to the Veteran's current diagnoses:  (1) he elected to refuse a discharge physical, (2) he had not furnished any evidence of visits to healthcare providers between 1980 and 1992 for any of the listed back diagnoses and lists several significant injuries including "jumping off the stairs" in June 1993 and a motor vehicle accident in 1995 which involved multiple injuries including a "broken neck" as well as a fractured hip in 2 places, a broken shoulder bone and injured lower back, and (3) a 1994 MRI showed "severe degenerative disc disease at L4-5 with a disc bulge" yet the appellant does not appear to have sought further care for his back at that time.  

After weighing all of the information provided, the expert stated that "there is a substantial lack of medical evidence that the appellant had any sequelae from his diagnoses of back ache, low back pain, muscle strain and lumbar muscle strain while on active duty" and "there is documentation that on several occasions the appellant did not follow his doctors orders in an effort to decrease the chances of future back pain."  The expert also stated that "the 12 year gap in medical care for the appellant's back is highly suggestive that the appellant did not in fact have any back symptoms referable to his active duty diagnoses.  One would assume that any reasonable patient would have sought care and treatment had they been suffering from the above-mentioned diagnoses."  The expert opined that "[t]o a reasonable degree of medical certainty I would conclude from this case that any ongoing low back complaints this appellant has are the result of a combination of the normal aging process and multiple low back injuries sustained long after his service in the U.S. Army had been completed."  

The expert agreed with the July 2005 VA examination report that the Veteran's osteoarthritis is a process of aging and that it is more likely than not this his current symptoms are related to post service activities, trauma and aging.  The expert also agreed with the February 2006 and "March" 2007 [it was actually in May 2007] VA examination reports that "a major portion of his disability is due to occurrences unrelated to his military service."  The expert explained that "[i]t is difficult to say what percentage of this appellant's diagnoses may be related to his service but in my medical opinion it is certainly a minority [less than 50%]."  Finally, the expert also agreed with the April 2011 and May 2011 opinions that "it is more likely than not that the appellant's current diagnoses are not related to his service."  The expert concluded that:

In summary, I would suggest to the board of appeals that the appellant's records appear to demonstrate a patient who, at times, failed to follow medical advice and who has suffered significant and severe bodily trauma on multiple occasions long after the conclusion of his military service.  His injuries did not lead the patient to seek medical care in a timely fashion for his back and in fact do not coincide with his medical care for his low back.  They further did not prevent him from performing an extremely arduous physical job of brick laying for years after his service and trauma.  It appears that the patient decided to seek a VA claim for his back only once his more serious medical problems (mostly cardiac) interfered with his ability to work.  As noted above, it is my medical opinion that it is more likely than not that this appellant's current back complaints did not arise out of his military service.

The Board found that the September 2011 opinion was inadequate because it presented an apparent inconsistency that required further explanation (in that it suggested that some portion (but less than 50%) of the Veteran's low back disability (diagnosis not identified) was related to his service and also that none of the Veteran's low back disability was related to service).  Accordingly, the Board sought clarification.  

In November 2011, the Board received a clarification opinion stating that:

After another thorough review of this veteran's records it is my medical opinion that there is overwhelming evidence to support the conclusion that this veteran's low back conditions (back ache, muscle strain, low back pain and lumbar muscle strain) did not arise from his military service.

There are simply too many inconsistencies in this record, including extremely long gaps in medical care between military service and civilian complaints to justify ascribing any of these diagnoses to this veteran's military service.  It is therefore my opinion that, to the best degree of medical certainty, none of this veterans diagnoses mentioned here are related to his military service.  

Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, regarding the claim. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for [a disease] initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Postservice treatment records show that the Veteran has had various low back disability diagnosed, including backache, muscle strain, low back pain, lumbar strain, and MRI confirmed degenerative disc disease.  While the Veteran was seen in service for low back pain complaints on a number of occasions, no chronic pathology was noted at such times.  And while he opted out of a service separation medical examination (in July 1980), on ETS examination (less than 3 months prior) his spine was normal on clinical evaluation.  The first documentation of postservice treatment for back complaints is in 1993 (about 13 years post-service), when it was noted he had had problems since 1992.  Consequently, service connection for a low back disability on the basis that such disability became manifest in service, and persisted, is not warranted.  And as there is no evidence that low back arthritis was manifested in the first postservice year, presumptive service connection for such pathology under 38 U.S.C.A. § 1112 likewise is not warranted. 

Consequently, to establish service connection for his current low back disability, the Veteran must present competent evidence relating it to a disease or injury in service.  See 38 C.F.R. § 3.303.  The record includes both medical evidence that tends to support the Veteran's claim that his current low back disability is related to service and medical evidence that is against his claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The competent medical evidence that tends to support the Veteran's claim in this matter consists of a February 2006 VA examination report which notes that "it is more likely as not that a portion of the patient's disability of his spine is service related" and a May 2007 VA examination report from the same examiner which states that his prior (February 2006) opinion remains the same.  The Board finds that these opinions lack probative value as they do not reflect familiarity with the Veteran's entire pertinent medical history, in particular, they do not discuss the injuries he sustained in a serious motor vehicle accident.  For this reason, the Board finds the February 2006 and May 2007 VA opinions lacking in probative value.  

The July 2005 opinion against the Veteran's claim is also lacking in probative value as it does not include adequate discussion of postservice history of the Veteran's back complaints.  The April 2011 VHA orthopedic expert opinion (with May 2011 clarification) did not respond to all questions posed by the Board (and also was deemed inadequate).  

However, the September 2011 VHA orthopedic spine surgeon opinion with November 2011 clarification (that there is overwhelming evidence to support the conclusion that the Veteran's low back conditions (back ache, muscle strain, low back pain and lumbar muscle strain) did not arise from his military service) reflects familiarity with the entire factual record, and it is supported by detailed explanation of rationale, with citation to supporting factual data.  The VHA expert explains that there are simply too many inconsistencies (enumerated in the September 2011 opinion) including extremely long gaps in medical care between service and post-service complaints, and strenuous occupational activity in the interim, to justify ascribing any of the Veteran's current low back disabilities to his military service.  As the VHA medical expert is an orthopedic spine surgeon (who by virtue of training and experience is qualified to provide an opinion in the matter) and explains the rationale for his opinion, to include discusssion of possible alternative etiologies for the Veteran's current low back disability, the opinion merits the greatest probative value, and is persuasive.  

To the extent that the Veteran may be seeking to establish service connection for his low back disability by his more recent accounts/allegations of continuity of symptoms since service, the Board finds such accounts self-serving, inconsistent with earlier clinically recorded history, and not credible.  See Pond v. West, 12 Vet. App. 341 (1999).  The Veteran's recorded postservice back treatment was in 1993, (when he reported to his private physician that the problems began in 1992).  The Board finds the Veteran's statements for treatment purposes to be more probative than later assertions made for VA compensation purposes.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.  Accordingly, the appeal in this matter must be denied.  


ORDER

Service connection for a low back disorder is denied.


REMAND

Regarding the claim for service connection anxiety, the Board recognizes that the claim has been pending since 1998 and that there have been previous remands for evidentiary development.  The Board regrets any further delay for development; however, the current record is inadequate to address the matter at hand.

The Veteran asserts that he was given a psychiatric evaluation and counseling in service as part of his exit from the Military and that he was asked to take an early discharge because his anxiety/depression (and back problems) became so severe.  The STRs include an April 1980 Request for Mental Hygiene Consultation and the reason for referral is listed as Chapter 13, psychiatric evalaution.  Pursuant to the July 2003 Board remand, VA has attempted to obtain service mental health treatment records (identified by the Veteran as at Ft. Rucker, Alabama from 1975 to 1979 and at Ft. Shafter, Hawaii from 1979 to 1980).  However, such records have not been secured.  A September 2004 response states that a search for 1979 records from Fort Rucker was conducted but no clinical records were located and a June 2006 response states that a search for records from 1979/1980 at Fort Shafter/Tripler also resulted in no records being located.  Notably, there is no response regarding records from Fort Rucker generated prior to 1979.

Under governing caselaw, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Veteran was afforded VA psychiatric evaluations in February 1999, October 2005 and February 2006.  However, these examination reports do not provide opinions as to the etiology of the Veteran's psychiatric impairment and are inadequate for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must (as the Board's July 2003 remand instructed) arrange for an exhaustive search for complete clinical records of any mental health evaluation or treatment the Veteran received at Ft. Rucker, Alabama from August 1975 to February 1979.  If such records are unavailable because they have been irretrievably lost or destroyed, it must be so certified for the record (along with a description of the scope of the search).  

2.  After the development requested above is completed, arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability, and specifically whether any currently diagnosed acquired psychiatric disability is related to the Veteran's military service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran the examiner should offer an opinion that responds to the following: 

(a)  Identify (by medical diagnosis) each psychiatric disability entity found.

(b)  As to each psychiatric disability entity diagnosed, opine regarding the most likely etiology for such disability, and specifically whether it is at least as likely as not (a 50% or better probability) related to the Veteran's service? 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data, as appropriate.

3.  The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


